Bach, J.
This is an action brought by plaintiff te foreclose a lien upon certain property in Butte City, foj; *543lumber and material sold and delivered by the plaintiff to the defendant, George H. Colter. The premises upon which the buildings were erected are, and were at the time of the construction of the same, the property of Jane A. Colter, the wife of the defendant. George H. Colter made default in the action, and Jane A. Colter asked leave to intervene, and defend the suit; and her petition in intervention shows that she is the owner of the property upon which it is sought to enforce the lien. The action came on for trial upon these pleadings. The plaintiff introduced evidence showing that it had sold lumber to George H. Colter for the construction of the buildings on the lots belonging to Jane A. Colter; that the price of the same was unpaid; that plaintiff had duly filed a lien for such unpaid account; that Jane A. Colter was and is the wife of the defendant, George II. Colter; that the intervenor, Jane A. Colter, was, at the time of the furnishing of the material and of the filing of the lien, the owner of the lots upon which the buildings had been erected. After the introduction of this proof, the intervenor asked the court for a nonsuit herein, for the reason that the proof showed that Jane A. Colter was the owner of the property, and consequently the defendant, George H. Colter, had no interest therein upon which the lien could attach. The court granted the nonsuit. The appeal is from the judgment. The judgment roll contains a bill of exceptions to the motion for a nonsuit.
The only question before us for consideration is this: When a married woman, the grantee in a deed to real estate, records that deed in the office of the register of deeds in the county in which she resides, has she com: plied with the law of the territory providing for the separate estate of married women? This action was commenced in July, 1886, and the law governing the case is to be found on page 588, section 866, Revised Statutes; also on page 1044, section 1432, Compiled Statutes. *544That law reads as follows: “That the property owned by any married woman before her marriage, and that which she may acquire after her marriage by descent, gift, grant, devise, or otherwise, and the increase, use, and profits thereof, shall be exempt from all debts and liabilities of the husband, unless for necessary articles procured for the use and benefit of herself, and of her children under the age of eighteen years; provided, however, that the provisions of this chapter shall extend only to such property as shall be mentioned in a list of the property of such married woman on record in the office of the register of deeds of the county in which such married woman resides.” This law requires nothing except that the provisions of the law shall extend only to such property as shall be mentioned in a list on record in the proper office. It does not provide, as counsel intimates, that the married woman shall make any specific claim in the list to the property therein mentioned. Neither can this court add any words to that section. The statute does not prescribe any particular form for the list, and this court cannot require any'such form. In Herman v. Jeffries, 4 Mont. 513, 525, 1 Pac. Rep. 11, the court say: “The purpose in requiring a separate list to be recorded is notice.” And the same doctrine is stated in Griswold v. Boley, 1 Mont. 556. Not notice that she claims the property as her separate property, but notice that it is her property. That purpose is as well answered by filing and recording a deed in which she is mentioned as sole grantee, as it would be by any other form of list that can be imagined. The judgment is affirmed, with costs.

Judgment affirmed.

McConnell, C. J., and Liddell, J., concur.